Third District Court of Appeal
                               State of Florida

                        Opinion filed March 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1756
                       Lower Tribunal No. 19-13923
                          ________________


                              ACS 550 LLC,
                                 Petitioner,

                                     vs.

                   Florida Laundry Services, Inc.,
                                Respondent.



     A Case of Original Jurisdiction – Prohibition.

      Wagner Law Group, PLLC, and Ryan C. Wagner (Fort Lauderdale),
for petitioner.

     Ferdie and Lones, Chartered, and Ainslee R. Ferdie, and Stuart A.
Lones, for respondent.


Before MILLER, GORDO, and BOKOR, JJ.

     PER CURIAM.
      Denied. See JJN FLB, LLC v. CFLB P’ship, LLC, 283 So. 3d 922, 925

(Fla. 3d DCA 2019) (“Although ‘[t]he facts must be viewed from the

perspective of the petitioner[s],’ it is equally ‘well-settled that adverse rulings

are insufficient to show bias.’”) (alterations in original) (citations omitted);

Ripley v. Ripley, 278 So. 3d 190, 192 (Fla. 5th DCA 2019) (“The court's

adverse ruling . . . is not a sufficient basis to warrant disqualification.”)

(citations omitted); Pilkington v. Pilkington, 182 So. 3d 776, 779 (Fla. 5th

DCA 2015) (“Adverse or unfavorable legal rulings, without more, are not

legally sufficient grounds for disqualification.”) (citing Correll v. State, 698 So.

2d 522, 524-25 (Fla. 1997); Winburn v. Earl’s Well Drilling & Pump Serv.,

939 So. 2d 199, 200 (Fla. 5th DCA 2006)).




                                         2